DETAILED ACTION
Claims 11 - 17 of U.S. Application No. 16641009 filed on 02/21/2020 are presented for examination. Claims 1 – 10, and 18 – 19 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11 – 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The drawings were objected to because the features in claims 18, and 19 were not shown. claims 18, and 19 were cancelled in 03/02/2022, therefore, the drawings objection is moot.
Claims 11 – 16 were rejected under 35 USC 103 for being obvious over Schweinert in view of Nakamura. The Applicant argues in their argument filed on 03/02/2022, page 5, last paragraph, that the combination of references does not teach the limitations of claim 11. In particular, since Schweinert discloses a hollow winding piece, and Nakamura discloses a winding piece having a rectangular and round profiles, one having ordinary skill in the art, motivated to modify the profile of the winding piece of Schweinert to have a rectangular profile in the groove would resort to using pressing of both sides of the conductor (Nakamura, col. 6, last two lines) to have the rectangular profile. Doing that will result in damaging the hollow conductor of Schweinert. The Examiner agreed, therefore, the 103 rejection to claim 11 is withdrawn.
Regarding claim 11: the limitations of claim 1, “…the winding piece is formed as a hollow conductor having a continuous channel, through which a coolant can be led, wherein the winding piece has a first portion having a rectangular profile and two end portions having a round profile” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Claims 12-17 are allowable for depending on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832